United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 15-3390
                       ___________________________

                                  Quentin Duhart

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

                                LRAA Collections

                      lllllllllllllllllllll Defendant - Appellee
                                     ____________

                    Appeal from United States District Court
                for the Eastern District of Arkansas - Little Rock
                                 ____________

                             Submitted: June 9, 2016
                              Filed: June 15, 2016
                                 [Unpublished]
                                 ____________

Before MURPHY, BOWMAN, and BENTON, Circuit Judges.
                         ____________

PER CURIAM.

     Quentin Duhart alleges violations of the Fair Debt Collection Practices Act
(“FDCPA”), 15 U.S.C. § 1692 et seq., and the Arkansas Fair Debt Collection
Practices Act (“AFDCPA”), Ark. Code. Ann. § 17-24-504 et seq.1 The district court2
granted summary judgment to defendant LRAA Collections and Duhart appeals.
Having jurisdiction under 28 U.S.C. § 1291, this Court affirms.

       In November 2013, Duhart was injured in an automobile accident and was
transported by the Little Rock Ambulance Authority (“LRAA”) via ambulance.
LRAA is a unit of the City of Little Rock, Arkansas, and also does business under the
name of Metropolitan Emergency Medical Services (“MEMS”). LRAA used its
d/b/a/ MEMS to provide ambulance services to Duhart and to initially bill Duhart for
the expenses. When the invoices went unpaid, LRAA sent pre-collection letters from
its in-house collections department, LRAA Collections. Duhart alleges the pre-
collection actions of LRAA Collections violated the FDCPA.

       The FDCPA prohibits “debt collectors” from using abusive, unfair, or
deceptive practice to recoup money for consumers, but does not apply to creditors.
See Schmitt v. FMA Alliance, 398 F.3d 995, 998 (8th Cir. 2005) (noting determination
of whether defendant is creditor or debt collector is “fundamental” to claim). The
FDCPA defines a creditor as “any person who offers or extends credit creating a debt
or to whom a debt is owed.” 15 U.S.C. § 1692a(4). But, “any creditor who, in the
process of collecting his own debts, uses any name other than his own which would
indicate that a third person is collecting or attempting to collect such debts” is treated
as a debt collector under the FDCPA. Id. at § 1692a(6).

     LRAA was attempting to collect its own debt, and used its own name to do so.
Even though services were provided under the d/b/a/ MEMS and pre-collection


      1
     The parties concede the factual and legal arguments apply equally to the
FDCPA and the AFDCPA.
      2
       The Honorable J. Leon Holmes, United States District Judge for the Eastern
District of Arkansas.

                                           -2-
actions were done under a different name, LRAA did not violate the FDCPA because
LRAA reverted to its own name to collect the debt. Id. LRAA was allowed to use
a variation of its name—LRAA Collections—to send pre-collection communications.
See Statements of General Policy or Interpretation Staff Commentary On the Fair
Debt Collection Practices Act, 53 FR 50097-02 (Dec. 13, 1988) ("[T]he creditor is not
a debt collector if the creditor's correspondence is clearly labeled as being from the
'collection unit of the (creditor's name)'." ). Accordingly, LRAA is a creditor and the
FDCPA does not apply.

      The judgment is affirmed.
                     ______________________________




                                         -3-